Citation Nr: 0827657	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-26 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a short-term memory 
disorder due to a head injury.

2.  Entitlement to service connection for a thoracolumbar 
spine strain, with mild scoliosis and slight wedging at the 
T12 vertebral body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Parents




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1991 to May 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in November 2004 by the 
Denver, Colorado Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
entitlement to service connection for a short-term memory 
disorder and for a thoracolumbar spine strain.  

The veteran testified during a hearing before the undersigned 
Veterans Law Judge in June 2008; a transcript of that hearing 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

The veteran contends he is entitled to service connection for 
a short-term memory disorder and for a thoracolumbar spine 
strain following a steam pipe explosion aboard the USS 
Forrestal (CVA-59) shortly before his discharge in May 1992.  
He states that after the explosion, he awoke at the US Naval 
Hospital in Pensacola, Florida, was discharged back to the 
USS Forrestal, and shortly thereafter was discharged from the 
military.  The veteran's DD Form 214 (Report of Discharge 
From Active Duty) reflects that he was involuntarily 
discharged from service due to a personality disorder.  The 
character of his service was honorable.  A search for medical 
records from the US Naval Hospital in Pensacola from April 1, 
1992 until the date of the veteran's discharge was conducted, 
but no records were located.

The only available service treatment records are the 
veteran's enlistment report of medical history and enlistment 
medical examination report, both dated in September 1990.  
Neither report indicates any history of memory impairment or 
back problems.  Additional attempts by the RO to locate any 
service treatment records were made to the Records Management 
Center (RMC), the Naval Reserve Personnel Center (NRPC), and 
the Naval Historical Center, but no treatment records were 
located.  The RO also conducted independent Internet research 
of the USS Forrestal (CVA-59); however, the available history 
of the ship did not include any explosion from April or May 
1992.  In an effort to further assist the veteran with his 
claims for service connection, the RO should attempt to 
obtain the veteran's complete service personnel records from 
all appropriate sources. 

During a June 2008 hearing, the veteran's parents testified 
that they brought the veteran to Ellis Hospital after he 
collided on his bicycle with an oncoming car in 1994.  They 
stated that the doctor told them that there was a break in 
the veteran's upper back and fluid around the brainstem, and 
that both were from old injuries.  The parents further 
indicated that the veteran applied for disability benefits 
from the Social Security Administration (SSA) after the 1994 
bicycle accident.  Although the veteran reported that he was 
denied SSA benefits, the medical records relied upon in 
making that determination may be relevant to his claims for 
service connection.  Those records should be obtained and 
associated with the claims folder.  Where VA has actual 
notice of the existence of records held by SSA which appear 
relevant to a pending claim, VA has a duty to assist by 
requesting those records from SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992).  

A December 2003 statement from Ellis Hospital indicated that 
the requested medical records had been destroyed in 
accordance with New York State law.  The RO should contact 
the veteran to obtain additional details about this accident, 
to include the date, city, and county where it occurred.  
Then, the RO should obtain any state or local accident and 
police reports of the accident.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by United 
States Court of Appeals for Veterans 
Claims and the U.S. Court of Appeals for 
the Federal Circuit, are fully complied 
with and satisfied.   

2.  The AMC/RO should make an attempt to 
secure the veteran's complete service 
personnel records through official 
channels.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain those records, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

3.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

4.  The AMC/RO should contact the veteran 
and obtain additional information 
regarding the date and location of his 
1994 bicycle collision with a motor 
vehicle and attempt to obtain any state 
or local law enforcement accident reports 
pertaining to the incident.  The AMC/RO 
should also obtain from the veteran the 
names and addresses of all high schools 
he attend.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




